DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 02/25/2021, with respect to rejections of claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19, and 21-26 under 35 U.S.C. 103, have been fully considered and are persuasive. The amendment to the independent claims has overcome the rejection. Update and interference searches have been performed. Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19, and 21-25 are allowed. Claim 25 has been canceled. The newly added claim 27 is also allowed. The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19, 21-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, 8, and 15, as amended, the prior art references of Lodato et al (U.S. Pub. 2018/0350134 A1, already of record),  Bajaj et al (U.S. 6,438,266 B1, already of record), and Keall et al (U.S. 8,619,085 B2) disclose various limitations of the claims. However, the prior art failed to show all limitations of the claims, and the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIZE MA/Primary Examiner, Art Unit 2613